 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    EDWARD LEE TURNER,                                 No. 2:19-cv-2080-EFB P
11                        Petitioner,
12            v.                                         ORDER
13    RALPH DIAZ,
14                        Respondent.
15

16          Petitioner is a state prisoner proceeding without counsel. He has filed an application for a

17   writ of habeas corpus pursuant to 28 U.S.C. § 2254, but has not specified what relief he seeks

18   through this action. ECF No. 1. Moreover, he has neither filed an in forma pauperis application

19   nor paid the required filing fee for a habeas action ($5.00) or a civil action ($400.00). See 28

20   U.S.C. §§ 1914(a); 1915(a). Petitioner will be provided the opportunity to either submit an in

21   forma pauperis application or the appropriate filing fee.

22          Accordingly, petitioner has 30 days from the date of service of this order to submit either

23   the filing fee or the application required by § 1915(a). The Clerk of the Court is directed to mail

24   to petitioner a form application for leave to proceed in forma pauperis. Failure to comply with

25   this order may result in the dismissal of this action.

26          So ordered.

27   Dated: October 17, 2019.

28
